 


109 HR 4191 IH: To amend the Internal Revenue Code of 1986 to provide a deduction for charitable contributions of services by individuals.
U.S. House of Representatives
2005-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4191 
IN THE HOUSE OF REPRESENTATIVES 
 
November 1, 2005 
Mr. Hinchey introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a deduction for charitable contributions of services by individuals. 
 
 
1.Deduction for charitable contribution of services by individuals 
(a)In generalSection 170 of the Internal Revenue Code of 1986 (relating to charitable, etc., contributions and gifts) is amended by redesignating subsection (o) as subsection (p) and inserting after subsection (n) the following new subsection: 
 
(o)Contribution of services by individualsFor purposes of this section— 
(1)In generalServices performed by an individual at the request of an organization described in subsection (c) shall be treated as a contribution made by such individual to such organization. 
(2)Valuation of serviceThe amount of a contribution described in paragraph (1) is deemed to be the product of— 
(A)the number of hours of service performed, multiplied by 
(B)twice the dollar amount per hour specified in section 6(a)(1) of the Fair Labor Standards Act of 1938.  
(3)Time of contributionA contribution described in paragraph (1) shall be treated as made at the time that the service is performed.. 
(b)Effective dateThe amendments made by this section shall apply to services performed after the date of the enactment of this Act.  
 
